DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 24, 2022 has been entered.  Claims 1, 3-6, 8, and 10-16 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed March 24, 2022, with respect to independent claim 1 and dependent claims 3-5 have been fully considered and are persuasive.  The rejection of claims 1, 3, 4, and 5 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not reach or fairly suggest the door inside release spring for a vehicle door assembly as claimed in independent claims 1, 6, and 12 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.  
Regarding claims 2, 6, and 12, the prior art of record, including Nishio, US 20160290021, Hayakawa, US 5125701, Akagi, US 20180128021, teaches door latch devices relevant to the claimed invention, but fails, both individually and in combination, to teach a door inside release spring for a vehicle door assembly having each and every limitation of the claims.  
Specifically, the prior art of record does not teach or suggest a door latch device comprising wherein the first arm portion abuts a housing rib of the housing, the housing rib reacting to loads applied to the second spring arm (amended claim 1 and previously presented claim 6) and wherein a direction of the bias of the first lock arm is selected based on  a position of the child lock lever relative to the child lock pivot (previously presented claim 12).  
Note that while Nishio and Hayakawa in view of Akagi were previously relied upon as motivation to teach a second spring arm operably connected to the child lock lever to bias a position of the child lock lever, it would be impermissible hindsight to further modify the apparatus wherein the first arm portion abuts a housing rib of the housing, the housing rib reacting to loads applied to the second spring arm.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675